MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be                                 Sep 30 2016, 9:18 am

regarded as precedent or cited before any                                  CLERK
                                                                       Indiana Supreme Court
court except for the purpose of establishing                              Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT S.B.                              ATTORNEYS FOR APPELLEE
Erin L. Berger                                           Gregory F. Zoeller
Evansville, Indiana                                      Attorney General of Indiana
ATTORNEY FOR APPELLANT T.W.                              Robert J. Henke
Thomas G. Krochta                                        David E. Corey
Vanderburgh County Public Defender                       Deputy Attorneys General
Evansville, Indiana                                      Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Termination of the                             September 30, 2016
Parent-Child Relationship of                             Court of Appeals Case No.
J.D. and T.M. (minor children)                           82A01-1602-JT-457
and                                                      Appeal from the Vanderburgh
                                                         Superior Court
S.B. (Father) and T.W (Father),
                                                         The Honorable Brett J. Niemeier,
Appellants-Respondents,                                  Judge

        v.                                               The Honorable Renee A.
                                                         Ferguson, Magistrate

Indiana Department of Child                              Trial Court Cause Nos.
                                                         82D04-1509-JT-1678
Services,                                                82D04-1509-JT-1679
Appellee-Petitioner.



Mathias, Judge.


Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016       Page 1 of 25
[1]   The Vanderburgh Superior Court entered an order terminating the parental

      rights of S.B. to his son J.D. and of T.W. to his son T.M. In this consolidated

      appeal, S.B. presents two issues, which we restate as: (1) whether the trial court

      abused its discretion in denying S.B.’s motion for a continuance, and (2)

      whether the trial court’s termination order is supported by sufficient evidence.

      T.W. presents one issue, which we restate as whether the trial court’s

      termination order is supported by sufficient evidence.


[2]   We affirm.


                                     Facts and Procedural History

[3]   The first child at issue in this case is J.D., who was born in August 2009 to

      K.M. (“Mother”) and S.B. The other, younger child is T.M., who was born in

      January 2014 to Mother and T.W.


      A. Facts Regarding S.B. and J.D.

[4]   At the time of J.D.’s birth, S.B. was on work release due to his 2010 convictions

      for Class D felony possession of marijuana and Class D felony maintaining a

      common nuisance. When J.D. was approximately three months old, S.B. “ran”

      and failed to return to incarceration. Tr. p. 48. S.B. was eventually apprehended

      and convicted for failing to return to detention, resulting in further

      incarceration. S.B. testified that for both of these charges he served eighteen

      months. Shortly thereafter, in April 2011, S.B. was again arrested and

      subsequently convicted for Class D felony possession of marijuana. S.B.

      testified that he was released on these charges in August 2012. On September

      Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 2 of 25
      13, 2012, S.B. pleaded guilty to Class C felony battery causing serious bodily

      injury and was sentenced to a term of two years in the Department of

      Correction (“DOC”). In November 2012, S.B. was indicted by a federal grand

      jury for being a felon in possession of a handgun. S.B. pleaded guilty to this

      charge. Thus, S.B. was, as he admitted “locked up” for most of the first three

      years of J.D.’s life and “out of [J.D.]’s life, pretty much his whole life.” Tr. p.

      180.


[5]   S.B.’s employment history was, at best, sporadic. He was last employed in

      2008, when he worked for approximately six months. He lost this job as a result

      of a 2009 arrest and subsequent conviction for illegal consumption of alcohol.

      During the brief periods of time that he was not incarcerated, S.B. was not

      employed.


[6]   During the four months in 2010 – 2011 when S.B. was not incarcerated he

      admitted that he was able to see J.D. any time he wanted. However, he only

      saw the child for a total of four to five hours during this period. During the two

      months he was not incarcerated between August and November of 2012, S.B.

      saw J.D. a “few” times. Tr. p. 58. S.B. had not seen J.D. in the intervening

      three years. It comes as no surprise then that J.D. rarely spoke about his

      biological father. Indeed, J.D. calls his foster father “dad,” and he refers to S.B.

      by his first name. Tr. p. 118. During therapy, J.D. mentioned S.B. only when

      prompted, telling the therapist that his biological father had done “bad things”

      and that J.D. “doesn’t see him.” Tr. p. 117.



      Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 3 of 25
[7]   On August 1, 2013, J.D. was living with Mother and T.W. in Evansville. On

      that date, a fire broke out at the home. During the subsequent investigation, the

      police found evidence of a methamphetamine lab, and both Mother and T.W.

      were arrested.

[8]   The Indiana Department of Child Services (“DCS”) took J.D. into custody and

      filed a petition alleging that J.D. was a child in need of services (“CHINS”) on

      August 6, 2013. At the August 13, 2013 initial hearing, S.B. stipulated that J.D.

      was in need of services, and the trial court entered an order adjudicating J.D. to

      be a CHINS. The court ordered S.B. to sign releases for J.D.’s medical

      information, contact the DCS family case manager when assigned to federal

      prison, and contact the FCM when released from prison.


[9]   In January 2014, during the course of the CHINS action, the Court Appointed

      Special Advocate (“CASA”), Debbie Gamache, sent a letter to S.B. while he

      was incarcerated. She again wrote S.B. in January and July of the following

      year. S.B. never responded to the CASA’s letters, nor did he otherwise try to

      contact her, even though her contact information was in the letters she sent.

      S.B. did contact DCS family case manager Katie Melton in September 2015 to

      ask about Mother and the CHINS case. At this time, S.B. asked for the address

      of J.D.’s foster parents, but Ms. Melton stated that she could not give this

      address without the foster parents’ consent, which they declined to give. Father

      made no other effort to contact J.D.




      Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 4 of 25
[10]   S.B. testified that, while incarcerated, he took affirmative steps to improve his

       life, even though DCS could not provide services to him due to his

       incarceration. Specifically, S.B. testified that he had completed a victim impact

       class and a substance abuse class. However, the substance abuse class consisted

       of only twelve hours over two days. S.B. also testified that, at the time of the

       termination hearing, he was in week seven of a twelve-week parenting class.

[11]   At the time of the termination hearing, held on November 23, 2015, S.B. was

       still incarcerated at a federal prison in Kentucky, serving a sentence for the

       crime of possession of a handgun by a felon. Father self-reported a release date

       of March 14, 2016, but also indicated that he would have to remain in a work-

       release center for two more months following his release.


       B. Facts Regarding T.W. and T.M.

[12]   T.M. was born in January 2014 to Mother and T.W. while Mother and T.W.

       were incarcerated as a result of the methamphetamine lab found in their home.

       After T.M. was born, DCS filed a petition alleging that he was a CHINS due to

       his parents’ incarceration. At the initial hearing, T.W. failed to appear, and

       based on Mother’s stipulation, the trial court found T.M. to be a CHINS.


[13]   As a result of the fire and discovery of the methamphetamine lab at his home,

       T.W. pleaded guilty on August 14, 2014 to Class B felony conspiracy to commit




       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 5 of 25
       dealing in methamphetamine and Class C felony neglect of a dependent, i.e.

       J.D. T.W. was sentenced an aggregate term of eight years.1

[14]   T.W. has been incarcerated for the entirety of T.M.’s life. He has not met T.M.

       nor attempted to make any contact with the child. T.W. admitted that he and

       T.M. do not have “much of a bond.” Tr. p. 94. T.W. contacted DCS case

       manager Melton a few months before the termination hearing and requested

       DNA paternity testing because he was not sure if T.M. was his biological child.

       T.W. did email the CASA, but his contact with her focused on the services he

       was participating in while in prison. He never asked the CASA about T.M. and

       never asked for her help in contacting him.

[15]   DCS could not offer services to T.W. due to his incarceration, but he did

       participate in some services offered by the DOC. He was in the “Plus” program

       but was moved to the “Provident Man” program due to unruly behavior. He

       completed the Provident Man program and was readmitted to the Plus

       program. T.W. also participated in the “DOL” program, working as a barber.

       He expected to complete the DOL and Plus programs in February 2016. T.W.




       1
         This was not T.W.’s first conviction. T.W.’s criminal history extends back to 2009, when he was convicted
       of three counts of burglary. Although he was sentenced to work release, he violated the terms of his release in
       2010 and served the remainder of his sentence in the DOC. T.W. was convicted again in 2011 of unlawful
       possession of a firearm and possession of methamphetamine. He subsequently violated his probation in this
       case and served one year of incarceration. In 2012, he was convicted of two counts of misdemeanor resisting
       law enforcement. Then in 2013, he was convicted of Class D felony theft and Class D felony attempted theft
       and sentenced to eighteen months of home detention and eighteen months of probation. He later violated his
       probation and served 200 days in jail.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016          Page 6 of 25
       testified that if he received credit for completing these programs, his release date

       would be moved from January 2018 to January 2017.

[16]   As a result of T.W.’s repeated convictions and incarceration, he had not

       maintained stable housing, but he did have a job prior to his most recent

       incarceration. He hoped to live with his father after his release and start

       working again at his old job, but he had not yet contacted his former employer.

[17]   Because both Mother and T.W. have been incarcerated since before he was

       born, T.M. has spent most of his life away from his biological parents. He has

       been placed with his current foster family since he was only four months old.2

       J.D. was later placed with the same foster family, and the two brothers have

       grown very close. T.M. was also closely bonded with his current foster family.


[18]   On September 22, 2015, DCS filed petitions to terminate the parental rights of

       Mother, T.W., and S.B. The trial court held an evidentiary hearing on the

       termination petitions on November 23, 2015. The trial court entered orders

       terminating the rights of the parents of both children on February 9, 2016. T.W.

       and S.B. filed separate appeals, which were later consolidated into this appeal.3

       Additional facts will be provided as necessary.




       2
        T.M. was placed with Mother for a trial visit on February 20, 2015, but this trial was terminated on March
       18, after Mother tested positive for methamphetamine. T.M. was then returned to his current foster family.
       3
           Mother is not a participant in the current appeal.


       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016        Page 7 of 25
                                               I. S.B.’s Appeal

[19]   S.B. presents two issues on appeal: (1) whether the trial court abused its

       discretion in denying his motion for a continuance, and (2) whether DCS

       presented sufficient evidence to support the trial court’s order terminating his

       parental rights to J.D. We address each of these arguments in turn.


       A. S.B.’s Motion for a Continuance

[20]   S.B. argues that the trial court erred in denying his motion to continue the

       termination hearing until after his release from incarceration. The decision to

       grant or deny a motion for continuance is within the sound discretion of the

       trial court. J.P. v. G.M., 14 N.E.3d 786, 789 (Ind. Ct. App. 2014). We will

       reverse only for an abuse of that discretion. Rowlett v. Vanderburgh Cnty. Office of

       Family & Children, 841 N.E.2d 615, 619 (Ind. Ct. App. 2005), trans. denied. An

       abuse of discretion occurs where the trial court reaches a conclusion that is

       clearly against the logic and effect of the facts or the reasonable and probable

       deductions that may be drawn therefrom. J.P., 14 N.E.3d at 790. Where the

       trial court denies a motion for continuance, an abuse of discretion will be found

       if the moving party has demonstrated good cause for granting the motion.

       Rowlett, 841 N.E.2d at 619; see also Ind. Trial Rule 53.5 (stating that trial court

       has discretion to grant continuance on motion and continuance “shall be

       allowed upon a showing of good cause established by affidavit or other

       evidence.”). No abuse of discretion will be found where the moving party has

       not shown that he was prejudiced by the denial of his continuance motion. J.P.,

       14 N.E.3d at 790.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 8 of 25
[21]   S.B. cites Rowlett in support of his argument. In that case, we held that the trial

       court had erred in denying the incarcerated father’s motion for a continuance.

       Rowlett, 841 N.E.2d at 619. In Rowlett we acknowledged that the father’s

       request was based on his own incarceration, but we also noted that he was set

       to be released only six weeks after the scheduled hearing. Id. The father in

       Rowlett was therefore denied any opportunity to participate in services or

       demonstrate his fitness as a parent. Id. This result was particularly harsh

       because the father had participated in numerous services and programs offered

       by the correctional facility that were helpful to him in reaching his goal of

       reunification with his children. Id.


[22]   While this case and Rowlett have some similarities, they also have significant

       differences. First, S.B.’s release date was at least six months, not six weeks,

       away at the time of the termination hearing. Further, unlike the father in

       Rowlett, S.B. had no relationship with J.D., either before or during his

       incarceration. S.B. made minimal efforts to contact his son after he was

       incarcerated, and J.D. never spoke of his biological father. Although S.B. took

       advantages of some services while incarcerated, he had not yet completed the

       parenting skills class. In fact, S.B. himself testified that it would take up to one

       year after his release from incarceration for him to be able to have adequate

       housing for J.D. At the time of the termination hearing, J.D. had been a

       CHINS and in the custody of DCS for over two years. Under these facts and

       circumstances, we cannot say that the trial court abused its discretion by

       denying S.B.’s request to further delay the proceedings by at least six months, if

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 9 of 25
       not longer, so that he could be afforded the opportunity to participate in

       services offered by DCS.


       B. Termination of S.B.’s Parental Rights to J.D.

[23]   S.B. also argues that the trial court erred in terminating his parental rights to

       J.D. The purpose of terminating parental rights is not to punish parents but

       instead to protect their children. In re S.P.H., 806 N.E.2d 874, 880 (Ind. Ct.

       App. 2004). Although parental rights have a constitutional dimension, the law

       allows for their termination when the parties are unable or unwilling to meet

       their responsibility as parents. Id. Indeed, parental interests must be

       subordinated to the child’s interests in determining the proper disposition of a

       petition to terminate parental rights. In re G.Y., 904 N.E.2d 1257, 1259 (Ind.

       2009).


[24]   Indiana Code section 31-35-2-4(b)(2) provides that a petition to terminate

       parental rights must allege:


                    (B) that one (1) of the following is true:
                          (i) There is a reasonable probability that the conditions
                          that resulted in the child’s removal or the reasons for
                          placement outside the home of the parents will not be
                          remedied.
                          (ii) There is a reasonable probability that the
                          continuation of the parent-child relationship poses a
                          threat to the well-being of the child.
                          (iii) The child has, on two (2) separate occasions, been
                          adjudicated a child in need of services;
                    (C) that termination is in the best interests of the child; and

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 10 of 25
                    (D) that there is a satisfactory plan for the care and treatment
                    of the child.

[25]   DCS must prove each element by clear and convincing evidence. G.Y., 904

       N.E.2d at 1261; Ind. Code § 31-37-14-2. Because Indiana Code section 31-35-2-

       4(b)(2)(B) is written in the disjunctive, the trial court is required to find that only

       one prong of subsection (b)(2)(B) has been established by clear and convincing

       evidence. In re A.K., 924 N.E.3d 212, 220 (Ind. Ct. App. 2010).


[26]   Clear and convincing evidence need not establish that the continued custody of

       the parent is wholly inadequate for the child’s very survival. Bester v. Lake Cnty.

       Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). It is instead

       sufficient to show by clear and convincing evidence that the child’s emotional

       and physical development are put at risk by the parent’s custody. Id. If the court

       finds the allegations in a petition are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[27]   On appeal, we have long had a highly deferential standard of review in cases

       involving the termination of parental rights. In re D.B., 942 N.E.2d 867, 871

       (Ind. Ct. App. 2011). We neither reweigh the evidence nor assess witness

       credibility. Id. We consider only the evidence and reasonable inferences

       favorable to the trial court’s judgment. Id. In deference to the trial court’s

       unique position to assess the evidence, we will set aside a judgment terminating

       a parent-child relationship only if it is clearly erroneous. Id. Clear error is that

       which leaves us with a definite and firm conviction that a mistake has been



       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 11 of 25
       made. J.M. v. Marion Cnty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind.

       Ct. App. 2004), trans. denied.


       1. Challenge to Factual Findings

[28]   Interspersed with his arguments regarding the elements DCS was required to

       prove, S.D. also challenges several of the trial court’s factual findings. Where

       the trial court enters findings of fact and conclusions thereon, we apply a two-

       tiered standard of review: we first determine whether the evidence supports the

       findings and then determine whether the findings support the judgment. In re

       D.B., 942 N.E.2d at 871.


[29]   S.B. first challenges the trial court’s finding that “[S.B.] does not have a plan for

       employment upon his release from incarceration, and [S.B.] does not have an

       adequate plan for housing upon release.” Appellant S.B.’s App. p. 15. S.B.

       claims that this finding is contradicted by his testimony that he planned to live

       with his mother upon release and that he had been “looking at jobs” and

       intended to attend Ivy Tech. Tr. p. 50. S.B.’s argument is little more than a

       request that we credit his testimony, which the trial court obviously discredited.

       This is not our role as an appellate court. In re D.B., 942 N.E.2d at 871.

       Moreover, S.B. himself admitted that it would take up to a year for him to find

       adequate housing and that he did not have any immediate plans for housing

       that would be adequate to raise a child. Accordingly, the trial court’s finding on

       this issue was not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 12 of 25
[30]   S.B. also challenges the trial court’s finding that “he has not contacted or

       attempted to contact the child since his incarceration in Big Sandy Federal

       Prison.” Appellant S.B.’s App. p. 16. Again, Father refers to his own testimony

       to challenge this finding, which the trial court was free to reject. We do note,

       however, that DCS case manager Melton testified that S.D. contacted her in

       September 2015 to ask for the address of J.D.’s foster parents. Ms. Melton

       explained that she could not give this address without the foster parents’

       consent, which they declined to give. Notably, this attempt at contact was made

       shortly before the termination hearing, and S.B. made no other effort to contact

       J.D. Although the trial court’s finding may be in error to the extent that it states

       that S.B. made “no attempt” to contact J.D., the gist of the holding remains

       true: S.B. had no contact with his son while incarcerated and made what

       appears to have been only a token attempt to contact J.D. S.B. has not

       established reversible error with regard to this finding.


[31]   Lastly, S.B. claims that the trial court erred in finding that “Family Case

       Manager, Katie Melton, testified that there are no services that DCS could offer

       to enhance [S.B]’s ability to remedy the reason the child has been out of the

       home.” Id. at 17. S.B. notes that DCS case manager Cyromia Hughes-Love

       testified that DCS could have offered services to S.B. However, S.B. appears to

       ignore the fact that Ms. Hughes-Love explained that the reason that DCS had

       not offered such services was because S.B. was incarcerated. It is well settled

       that DCS is not required to offer services to a parent while the parent is

       incarcerated. Rowlett, 841 N.E.2d at 622; see also In re H.L., 915 N.E.2d 145, 148


       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 13 of 25
       (Ind. Ct. App. 2009) (holding that father was not denied due process of law

       where DCS was unable to offer services to father or evaluate him for services

       due to his incarceration). Thus, the trial court’s finding regarding services is not

       clearly erroneous.


       2. Conditions Resulting in J.D.’s Removal or Placement Outside Parents’ Home

[32]   In addition to attacking certain of the trial court’s factual findings, S.B. also

       claims that the trial court clearly erred in finding that the conditions that

       resulted in J.D.’s removal or placement outside the parents’ home would not be

       remedied.


[33]   When deciding whether there is a reasonable probability that the conditions

       resulting in a child’s removal or continued placement outside of a parent’s care

       will not be remedied, the trial court must determine a parent’s fitness to care for

       the child at the time of the termination hearing while also taking into

       consideration evidence of changed circumstances. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156-57 (Ind. Ct. App. 2013). However, the trial court

       may disregard efforts made only shortly before termination and weigh more

       heavily a parent’s history of conduct prior to those efforts. In re K.T.K., 989

       N.E.2d 1225, 1234 (Ind. 2013).


[34]   Here, the reason for J.D.’s removal and placement outside the home of the

       parents was S.B.’s incarceration. More specifically, when Mother was

       incarcerated, S.B. was unable to take custody of J.D. because he was already

       incarcerated. S.B. argues that his pending release from incarceration and the


       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 14 of 25
       services he participated in while incarcerated would remedy the conditions

       which led to J.D.’s removal and his placement with the foster parents. In so

       doing, however, J.D. relies in large part on his own testimony and other

       evidence that does not favor the trial court’s judgment. Of course, on appeal,

       we may not consider this evidence and may consider only the evidence

       favorable to the trial court’s judgment. In re D.B., 942 N.E.2d at 871.

       Considering only the evidence favorable to the trial court’s judgment, we are

       unable to conclude that the court clearly erred in determining that DCS had

       met its burden.


[35]   S.B. has been incarcerated for the majority of J.D.’s short life. As noted above,

       S.B. was on work release when J.D. was born but fled from the work release

       program when J.D. was approximately three months old. When S.B. was

       apprehended thereafter, he was sentenced to further incarceration. S.B. was

       arrested shortly after his 2012 release from these charges and ultimately

       convicted and sentenced to more incarceration. Then in 2013, he was again

       convicted and sentenced to two years in the DOC. As found by the trial court:


               [S.B] has pleaded guilty to five (5) felonies and the State has filed
               three (3) Petitions for Revocation on [S.B.] in the past six (6)
               years. [S.B.] has been incarcerated for three (3) of the past six (6)
               years. . . . [S.B.]’s longest span of time outside of incarceration
               since turning eighteen (18) years of age is six (6) months.


       Appellant S.B.’s App. p. 15.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 15 of 25
[36]   S.B. has a history of repeated criminal behavior, violation of probation, and an

       inability to abide by the law, resulting in his frequent incarceration. Under these

       facts and circumstances, the trial court did not clearly err in determining that

       there was a reasonable probability that the conditions which led to J.D.’s

       removal or placement outside the parents’ home, i.e. S.B.’s repeated

       incarceration, would not be remedied.


       3. Continuation of Parent-Child Relationship

[37]   S.B. also asserts in his brief that “DCS failed to prove by clear and convincing

       evidence that . . . the continuation of the parent-child relationship poses a threat

       to the well-being of the child[.]” Appellant S.B.’s Br. p. 17. However, S.B. fails

       to develop this argument any further. Accordingly, we consider it waived for

       failure to make a cogent argument. See In re Adoption of M.S., 10 N.E.3d 1272,

       1282 (Ind. Ct. App. 2014) (citing Ind. Appellate Rule 46(A)(8)(a)).


[38]   Moreover, as noted above, Indiana Code section 4(b)(2)(B) is written in the

       disjunctive, and the trial court is required to find that only one prong of

       subsection (b)(2)(B) has been established by clear and convincing evidence. In re

       A.K., 924 N.E.3d at 220. Because we have affirmed the trial court’s conclusion

       that one prong of subsection (b)(2)(B) was proven by DCS, we need not address

       the other prong.4




       4
        The reverse is also true. Because S.B. has waived his challenge to the threat prong, we need not address his
       challenge to the conditions prong. Still, we have attempted to address all of Father’s arguments on the merits,

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016         Page 16 of 25
[39]   Waiver notwithstanding, ample evidence supported the trial court’s conclusion

       that the continuation of the parent-child relationship between S.B. and J.D.

       posed a threat to J.D.’s well-being. In addressing this issue, we note that the

       trial court must consider the parent’s habitual patterns of conduct in order to

       determine the probability of future neglect or deprivation of the child. A.D.S.,

       987 N.E.2d at 1157. The trial court may consider evidence of a parent’s prior

       history of neglect, failure to provide support, and lack of adequate housing and

       employment. Id. DCS is not required to provide evidence ruling out all

       possibilities of change. Id. Instead, it needs to establish only that a “reasonable

       probability” exists that the parent’s behavior will not change. Id.


[40]   Here, there was evidence from which the trial court could reasonably conclude

       that the continuation of the parent child relationship between S.B. and J.D.

       posed a threat to J.D.’s well-being. S.B. had been incarcerated for the better

       portion of J.D.’s life. During the few months of J.D.’s life during which S.B.

       was not incarcerated, he had minimal contact with his son, and S.B. himself

       admitted that he was “out of [J.D.]’s life, pretty much his whole life.” Tr. p.

       180.


[41]   In his young life, S.D. has lived with his Mother and T.W., his maternal

       grandmother, his first foster home, a failed home visitation with Mother, and

       now his current foster home, where he lives with T.M. As a result of this




       as is our preference. See Omni Ins. Grp. v. Poage, 966 N.E.2d 750, 753 (Ind. Ct. App. 2012) (“We prefer to
       decide a case on the merits whenever possible.”).

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016         Page 17 of 25
       unstable life, S.D. has anxiety problems and is in counseling to address his

       anxiety. His therapists and case managers believed that removing S.D. from his

       current foster home would harm his emotional health. Under these facts and

       circumstances, the trial court was well within its discretion to conclude that the

       continuation of the parent-child relationship between S.B. and J.D. posed a

       threat to J.D.’s well-being.


       4. Best Interests of the Child

[42]   S.B. again briefly claims that termination of the parent-child relationship was

       not in S.B.’s best interests. Yet again, he wholly fails to develop this argument

       with any cogent reasoning or citation to authority. As such, this argument is

       waived. See In re M.S., 10 N.E.3d at 1282. Waiver notwithstanding, the

       evidence from which the trial court could reasonably conclude that termination

       of the parent-child relationship was in S.B.’s best interests was sufficient.


[43]   In determining what is in the best interests of the child, the trial court is

       required to look beyond the factors identified by DCS and to look to the totality

       of the evidence. A.D.S., 987 N.E.2d at 1158. The trial court must subordinate

       the interests of the parent to those of the child, and the court need not wait until

       the child are irreversibly harmed before terminating the parent-child

       relationship. Id. Moreover, the recommendation by the case manager or child

       advocate to terminate parental rights, in addition to evidence that the

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in the child’s best interests. Id.


       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 18 of 25
[44]   Here, both DCS case managers and the CASA recommended termination. In

       addition, as explained in more detail above, S.B. has never been a significant

       part of J.D.’s life, mostly due to his repeated criminal behavior and repeated

       incarceration. Even when he was not incarcerated, S.B. had little to do with his

       son. During his most recent incarceration, he made only minimal efforts to

       contact his son. J.D. does not consider S.B. to be his father and refers to him by

       his first name, whereas he calls his current foster father “dad.” Tr. p. 118. S.B.

       has a sporadic job history and no immediate ability to care for S.B. even after

       he is released from jail. At the time of the termination hearing, J.D. had been in

       DCS custody for over two years. J.D. is doing well in his current placement

       with the same foster family as his younger brother T.M. The evidence

       demonstrated that separating the two brothers would be traumatic to both, and

       the foster family plans to adopt J.D.

[45]   We cannot fault the trial court for rejecting S.B.’s request to make J.D. wait for

       months or years to see if S.B. suddenly and dramatically changes his behavior

       and becomes a responsible parent. The trial court did not clearly err in

       determining that termination of the parent-child relationship between S.B. and

       J.D. was in J.D.’s best interests.


[46]   In short, DCS presented evidence sufficient to meet its burden of demonstrating

       that there was a reasonable probability that the conditions which led to J.D.’s

       removal and his placement outside the home of the parents would not be

       remedied, that the continuation of the parent-child relationship posed a threat

       to J.D.’s well-being, and that termination of the parent-child relationship was in

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 19 of 25
       J.D.’s best interests. Accordingly, we affirm the trial court’s order terminating

       S.B.’s parental rights to J.D.

                                             II. T.W.’s Appeal

[47]   T.W. challenges the sufficiency of the evidence presented by DCS to support

       the termination of his parental rights to his son T.M. T.W. claims that the

       child’s need for permanency is not reason enough to terminate parental rights

       “where the parent has an established relationship with his child and has taken

       positive steps toward reunification.” Appellant T.W.’s Brief p. 7. T.W.,

       however, does not have an established relationship with his child, and his steps

       toward reunification have been minimal.

[48]   T.W. blames his lack of progress on his incarceration, citing K.E. v. Indiana

       Department of Child Services, 39 N.E.3d 641 (Ind. 2015). In that case, the father

       was charged with various criminal drug offenses while the mother was

       pregnant. Thus, at the time of the child’s birth, the father was incarcerated, and

       his release date was over two years away at the time of the termination hearing.

       On appeal, our supreme court noted the positive steps the father had taken

       while incarcerated, which included: completion of twelve inmate programs, in

       addition to attending alcoholics anonymous and narcotics anonymous

       meetings; making plans for housing and employment upon release from

       incarceration; and maintaining frequent and meaningful contact with his child,

       including weekly visits with the child and calling the child every night to speak

       with him on the telephone. Under those facts and circumstances, our supreme

       court held that, even though father’s release was at least two years in the future,
       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 20 of 25
       he had made “substantial efforts . . . to improve his life by learning to become a

       better parent, establishing a relationship with K.E. . . . , and attending substance

       abuse classes[.]” Id. at 649. Accordingly, the court reversed the termination

       order. Id.


[49]   T.W. claims that his case is analogous with that in K.E. We disagree. Although

       K.E. and the present case have some similarities, the differences are substantial.

       First, the father in K.E. had made significant effort to better himself while

       incarcerated. He had completed twelve different programs that “particularly

       targeted parenting and life skills, along with addressing substance abuse.” Id. at

       649. In contrast, here, T.W. testified that he was in the Plus program but was

       removed as a result of his unruly behavior. He was moved to the Provident

       Man program, which he completed, but had yet to complete the Plus program.5

       He was also working as a barber in the DOL program. While we do not mean

       to diminish the positive steps T.W. has taken, his efforts fall short of the

       dramatic efforts taken by the father in K.E.


[50]   More important is that the father in K.E. took great efforts to maintain a

       meaningful relationship with his child. Indeed, he visited with the child weekly

       and telephoned every night to speak with the child. As a result, the father and

       child in K.E. were bonded. In contrast, here, T.W. had not met T.M. or even

       made any attempt to contact him. It is therefore no surprise that they had no



       5
        T.W. testified that he had completed 350 hours of community services, completed four elective classes, and
       nine out of twelve classes in the Plus program.

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016      Page 21 of 25
       bond. Instead of attempting to contact his son, T.W. contacted the case

       manager and requested paternity testing to see if the child was his. T.W. did

       email the CASA, but he never asked the CASA about T.M. and never asked for

       her help in contacting him. For this reason, we do not find K.E. to be

       controlling here. See In re A.G., 45 N.E.3d 471, 479 (Ind. Ct. App. 2015)

       (distinguishing K.E. upon the grounds that the father had not even met his

       child), trans. denied.


[51]   T.W. also claims that the trial court committed clear error in finding that:


               [T.W.] does not have an adequate plan for the care of [T.M.]
               once he is released from prison. [T.W.] wants to live with his
               father, who has prior DCS substantiated history. [T.W.] also
               states he will get employment at one of his past jobs; however,
               [T.W.] did not present any evidence that the previous employers
               would be willing to offer him future employment. [T.W.] did not
               have a timeframe for establishing stability, including housing and
               employment, or a timeframe for establishing permanency for
               [T.M.]


       Appellant T.W.’s App. p. 24.

[52]   T.W. claims that this finding ignores his testimony that he would have housing

       with his father and planned to have a job within a week of his release.

       However, the trial court was not required to credit T.W.’s self-serving

       testimony. See In re D.B., 942 N.E.2d at 871. Moreover, the trial court’s finding

       acknowledges that T.W. planned to live with his father. However,T.W. testified

       that, although his father was often gone from home traveling, his twelve-year-

       old sister and his father’s wife also lived at the house. He also admitted that he
       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 22 of 25
       and his sisters had been removed from his father’s home in 2006 after the death

       of his younger brother. Because of this, DCS would not allow T.W.’s father to

       have custody of T.M. Moreover, although T.W. seemed confident that he

       would have a job upon his release, he admitted that he had not yet contacted

       any of his former employers to ensure that he would have employment upon his

       release. Under these facts and circumstances, we cannot say that the trial

       court’s finding is clearly erroneous.


[53]   T.W. sporadically argues that DCS failed to prove that there was a reasonable

       probability that the conditions that resulted in T.M.’s removal from the home or

       his placement outside the parents’ home would not be remedied, that the

       continuation of the parent-child relationship posed a threat to the well-being of

       T.M., and that termination of the parent-child relationship between T.W. and

       T.M. was in T.M.’s best interests. T.W.’s argument, however, is limited to the

       grounds he presented above.


[54]   Nevertheless, we conclude that DCS presented evidence sufficient to support

       the trial court’s termination order. First, there was evidence supporting the trial

       court’s determination that the conditions that resulted in T.M.’s removal or his

       placement outside the home of his parents would not be remedied. T.M. was

       removed because of Mother and T.W.’s criminal behavior that resulted in their

       convictions and subsequent incarceration. As detailed above, this latest

       conviction was just the latest in a long line of criminal behavior by T.W. Given

       T.W.’s history and his relatively inchoate plans for his housing and

       employment after his release, we cannot say that the trial court clearly erred in

       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 23 of 25
       concluding that the reasons for T.M.’s removal or his placement outside the

       home would not be remedied.

[55]   Even if the evidence was insufficient to support the trial court’s conclusion with

       this first prong of subsection (b)(2)(B), there was also sufficient evidence to

       support the trial court’s conclusion that the continuation of the parent-child

       relationship posed a threat to the well-being of T.M. By his own admission,

       T.W. had never seen his son and had made no effort to contact him. As a result,

       the child has no bond with T.W. T.M. has spent the vast majority of his life in

       the care and custody of his foster parents, who he considers his parents. Case

       manager Hughes-Love testified that removing T.M. from his current foster

       family would be traumatic and devastating to the child. Case manager Melton

       testified that further delaying T.M.’s permanent placement would be damaging

       to him. From this evidence, the trial court could reasonably conclude that DCS

       met its burden of showing, by clear and convincing evidence, that there was a

       reasonable probability that the continuation of the parent-child relationship

       posed a threat to T.M.’s well-being.


[56]   Similarly, there was evidence from which the trial court could readily conclude

       that termination of the parent-child relationship was in T.M.’s best interest.

       Again, T.M. had lived almost his entire life in the care and custody of his foster

       family, to whom he was bonded. T.M.’s brother, J.D., also lived with the foster

       family, and the two siblings were closely bonded. Both the CASA and the DCS

       case managers testified that termination of T.W.’s parental rights was in T.M.’s



       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 24 of 25
       best interests. Therefore, the trial court’s conclusion that termination of T.W.’s

       parental rights was in the best interests of T.M. is not clearly erroneous.

                                                  Conclusion

[57]   The trial court did not abuse its discretion when it denied S.B.’s motion for a

       continuance. Also, the trial court did not clearly err in terminating the parental

       rights of S.B. to his biological son J.D., nor did the trial court clearly err in

       terminating the parental rights of T.W. to his biological son T.M.

[58]   Affirmed.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 82A01-1602-JT-457 | September 30, 2016   Page 25 of 25